10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(Case 5:03-cr-00084-VAP Document 1816 Filed 11/27/19 Pagelof7 Page ID #:519

NICOLA T. HANNA
United States Attorney
BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division
TIMOTHY J. SEARIGHT (Cal. Bar No.: 151387)
Assistant United States Attorney
1200 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-3749
Facsimile: (213) 894-0142
E-mail: timothy.searight@usdo}j.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. CR 03-0084-VAP
[PROPOSED] GOVERNMENT'S
OPPOSITION TO PETITION FOR

)
)
Plaintiff-Respondent, )
)

Vv. } WRIT OF HABEAS CORPUS; POINTS
)
)
)
)

 

 

 

AND AUTHORITIES

GEORGE WILLIAMS,
Hrg: [None scheduled. ]

Defendant-Petitioner.

The government, by and through an attorney of record,
Assistant United States Attorney Timothy J. Searight, hereby
files opposition to defendant-petitioner George Williams’
petition for writ of habeas corpus. The government’s opposition
is based on the attached memorandum of points and authorities
and the files and records of this case.

Respectfully submitted,

/S/
DATED: November 27, 2019

 

TIMOTHY J. SEARIGHT
Assistant United States Attorney

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27

28

(Case 5:03-cr-00084-VAP Document 1816 Filed 11/27/19 Page 2of7 Page ID #:520

POINTS AND AUTHORITIES

Defendant-petitioner George Williams (“defendant”) has
filed a petition for writ of habeas corpus requesting that he be
resentenced pursuant to the First Step Act (“FSA”). Defendant
notes that the FSA changed that the mandatory minimum sentence
contained within ?1 U.S.C. 841(b) (1) (A) for violations such has
his such that he should be re-sentenced to 25 years in prison
rather than life in prison.

Defendant’s petition should be denied. The FSA did not
retroactively change sentences for phencyclide (“PCP”) offenses,
of which defendant was convicted, that became final before the
adoption of the act. Pursuant to 1 U.S.C. § 109, changes to
statutes are only to be applied to final sentences in those
instances in which Congress has stated a clear intent to do so.
There is no such statement in the FSA.

1. Statement of Facts

 

On June 3, 2004, a First Superseding Indictment was filed

against defendant charging him with conspiracy to distribute

PCP. (CR 448.) On July 28, 2005, defendant was convicted after
jury trial. (CR 1001.) On December 5, 2005, defendant admitted
two allegations of prior drug conviction. (CR 1133.) On

January 17, 2006, defendant was sentenced to life in prison.
(CR 1194, attached hereto.) Defendant pursued a direct appeal.

On October 28, 2009, the judgment became final. (CR 1572.

 

 

O

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(Case 5:03-cr-00084-VAP Document 1816 Filed 11/27/19 Page 3of7 Page ID #:520

The FSA was adopted on December 21, 2018. Among other
provisions, the FSA changed the mandatory minimum provisions of
21 U.S.C. § 841 (b) (1). The maximum mandatory minimum sentence
was reduced to 25 years (from life in prison) for persons with
two or more prior convictions for a “serious drug felony.”
Among other provisions of the FSA, sentences were reduced for
those persons who committed crack cocaine offenses after the
adoption of the Fair Sentencing Act in 2010. There is no
similar language in the FSA with regard to other types of drugs
apart from crack cocaine.

2. Argument

Defendant asks this Court to reduce his sentence from life
in prison to 25 years in prison based on the changes to 21
U.S.C. § 841(b) (1) (A). Defendant argues that there is
“presumption of retroactivity,” and that without an express
statement that the new penalties are not to be applied
retroactively, then a Court should assume that this was the
intention of Congress. (Pet., p. 2.) Defendant makes a more
general argument that the “requirement of equal protection
compels the vacation of the life sentence.” (Id.). In essence,
defendant argues that it is not fair for him to serve a life

sentence when a defendant on the same facts today could only be

sentenced to 25 years in prison.?

 

1 Defendant could have gone further with his argument: the
FSA also changed the types of crimes under 21 U.S.C.

§ 841 (b) (1) (A) that can be used to increase a mandatory minimum
from, in defendant’s case, a “felony drug offense” to the more

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(Case 5:03-cr-00084-VAP Document 1816 Filed 11/27/19 Page 4of7 Page ID #:520

Defendant has noted the relevant statute, 1 U.S.C. § 109,
which is entitled, “Repeal of statutes as affecting existing
liabilities.” It states:

The repeal of any statute shall not have the
effect to release or extinguish any penalty,
forfeiture, or liability incurred under such statute,
unless the repealing shall so expressly
provide 2

There is nothing, express or otherwise, in the FSA or the
amended § 841(b) (1) (A) that indicates that convictions and
sentences final prior to the adoption of the FSA are to be
changed as a result of the FSA. The FSA does contain a
provision, Section 404(b), which permits a court, on motion of a
defendant, to apply the new maximum sentences and mandatory
minimums under the FSA for crack cocaine offenses that were
committed on or after the Fair Sentencing Act was adopted in
2010. With regard to crack cocaine offenses, there is the type
of express statement required under 1 U.S.C. § 109. For other
types of drugs, including PCP, there is no similar express

statement. Dorsey v. United States, 567 U.S. 260, 264

 

(2012) (Courts “assume that Congress did not intend [newly
enacted] penalties to apply unless it clearly indicated to the

contrary.”)

 

narrow “serious drug felony.” Defendant does not advance this
argument.

2 Defendant states, “Standing rules and principals hold when
law changes are not incorporated with a provision of Title 1
U.S.C. Section 109 that specifically states the previously
imposed law remains unchanged, the previously imposed act
becomes voided.” (Pet., p. 2.) This is not a quote to 1 U.S.C.
§ 109, and it is contrary to the statute.

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 5:03-cr-00084-VAP Document 1816 Filed 11/27/19 Page5of7 Page ID #:520

Because the enactment of the FSA is recent, there is little
Circuit Court case law on the issue. The case law that does
exist, however, speaks with one voice that the FSA retroactivity
provisions do not apply to drug convictions other than crack

cocaine. See, United States v. Huy Trinh, 2019 WL 2061104 (N.D.

 

Ca. 2019) (“Defendant is not eligible for a sentence reduction
under the First Step Act because he was convicted of an offense
involved marijuana, not crack cocaine.”); United States v.

Gonzalez-Osequera, 2019 WL 1270916 (D. Hawaii 2019) (“Defendant

 

was not sentenced to an offense involving crack cocaine.
Defendant was convicted of an offense involving methamphetamine.
Defendant is not eligible for a reduction of his imprisonment
term pursuant to the First Step Act.”) The FSA does not allow
for a reduction in sentence for defendant’s PCP conviction.

Defendant’s petition should be denied.

©

 

 

 
Case 5:03-er-00084-VAP—Document 1816 Filed 11/27/19 Page 6of7 Page ID #:5204

Case 5:03-cr-00084-VAP PENTER EC Page 1lof6 Page pidtitt1
Send

 

 

Enter o
, Closed. aneee
JS-5/JS-6 ——
JS-2/JS-3 ——
Only.

UNITED STATES OF AMERICA vs. sen EDCR 03-84 (A) VAP Sean Only

. CENTRAL DI DISTAICT OF CALFORNIA
Defendant _GEORGE WILLIAMS toy TERN AYA Stourity. No, 5 5. 2 0

 

Williams, Jimmy; June, George; Wilson, G01 fr *
akas: _ Williams, James (Last 4 digits)

JUDGMENT AND PROBATION/COMMITMENT ORDER . .

 

 

MONTH DAY YEAR

 

 

 

 

In the presence of the attorney for the government, the defendant appeared in person on this date. 01 172006
“COUNSEL | [| WITH COUNSEL Darlene Ricker
(Name of Counsel)

PLEA | [] GUILTY, and the court being satisfied that there is a factual basis for the plea. [| NOLO > [x] NOT
, CONTENDERE GUILTY

There being a finding/verdict of] % GUILTY, defendant has been convicted as charged of the offense(s) oft (Count 1)
FINDING Conspiracy to Manufacture, to Aid and Abet the Manufacture of and to Possess with

Intent to Distribute PCP (21 U.S.C. §846, 841 (a)(1), 841(b)(1)(A)); Life imprisonment
and/or $8,000,000 with 10 year mandatory minimum.

 

 

JUDGMENT] The Court asked whether defendant had anything to say why judgment should not be pronounced and the defendant addressed the
AND PROB/| Court, Because no sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty
COMM | as charged and convicted and ordered that:
ORDER ”

 

| The defendant shall pay to the United States a special assessment of $100, which is due immediately,’

FINE | Pursuant to U.S.S.G. § 5E1.2(e) of the Guidelines, all fines are waived as it is found that the defendant does not have the ability
to pay a fine. : ,

‘

 

 

Pursuant to the Sentencing Reform Act of 1984, and the Court having treated the guideline sentencing range, as a result of
Booker and Fanfan, as advisory, and having applied all the relevant factors of 18 U.S.C, § 3553(a), it is the judgment of the
Court that the defen defendant, George Williams, is hereby committed on Count | of the First Superseding Indictment (Redacted) to the
custody of the Bureau of Prisons to be imprisoned for a term of life.

In the event the defendant is released from imprisonment, he shall be placed on supervised release for a term of ten years under
the following terms and conditions:

lL, The defendant shall comply with the rules and regulations of the U. S, Probation Office and
General Order 318;

2, The defendant shall participate in outpatient substance abuse treatment and submit to drug and
alcohol testing, as instructed by the Probation Officer, The defendant shall abstain from using a
illicit drugs, abusing alcohol, and abusing prescription medications during the period of
supervision;

rae
FASiine

3, During the course of supervision, the Probation Officer, with the agreement of the defendant and
defense counsel, may place the defendant.in a residential drug treatment program approved by
the United States Probation Office for treatment of nareotic addiction or drug dependency, which Je
may include counseling and testing, to determine if the defendant has reverted to the use of (\"

 

 

 
Case 5:03-cr-00084-VAP Document 1816 Filed 11/27/19 Page 7of7 Page ID #:5205°
Case 5:03-cr-00084-VAP Document 1194 Filed 01/17/06 Page 2of6 Page ID #:712

USA vs. GEORGE WILLIAMS DocketNo.: EDCR 03-84 (A) VAP

 

é

drugs, and the defendant shall reside in the treatment program until discharged by the Program Director and
Probation Officer;

4. As directed by the Probation Officer, the defendant shall pay all or part of the costs for
defendant's drug treatment, alcohol treatment, or both to the aftercare contractor during the
period of community supervision, pursuant to 18 U.S.C. §3672. The defendant shall provide
payment and proof of payment as directed by the Probation Officer; and

5, During the period of community supervision the defendant shall pay the special assessment and
restitution in accordance with this judgment's orders pertaining to such payment.

6. The defendant shall cooperate in the collection of a DNA sample from the defendant.

The Court sustains the defendant’s objections to Paragraphs 141, 142, 147 and 148 of the Pre-sentence Report and Orders them
stricken. The Probation Office is directed to amend the Pre-Sentence Report in conformance with this Judgment and
Commitment Order.

On Government's motion, the underlying complaint and/or remaining count(s), ORDERED dismissed.
The Court RECOMMENDS a BOP facility in the Southern California vicinity.

DEFENDANT INFORMED OF RIGHT TO APPEAL,

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.

i

plow Vein bln

Date UG Pistrict Judge
It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

Sherri R. Carter, Clerk

th ZY

led Date

 

 

CR-104 (11/04) . JUDGMENT & PROBATION/COMMITMENT ORDER Dana Taf
